                                               THE CITY OF NEW YORK                                MORGAN WEBBER-OTTEY
                                                                                                    Assistant Corporation Counsel
JAMES E. JOHNSON                              LAW DEPARTMENT                                               Phone: (212) 356-2470
                                                                                                    Email:mwebber@law.nyc.gov
Corporation Counsel                                  100 CHURCH STREET
                                                     NEW YORK, NY 10007



                                                                                          October 9, 2020
         VIA ECF
         Honorable Edgardo Ramos
         United States District Judge
         Southern District of New York
         40 Foley Square
         New York, New York 10007

                           Re:     Michael Ramsaroop v. The Department of Education of the City of New
                                   York et al.
                                   20-CV-04947 (ER)
         Dear Judge Ramos:

                         I am an Assistant Corporation Counsel assigned to represent the Department of
         Education of the City of New York (“DOE”) and Principal Shirley Miller (“Miller”)
         (collectively, “City Defendants”), in the above-referenced matter. In accordance with ¶ 2.A.ii of
         Your Honor’s Individual Practices, City Defendants respectfully request a pre-motion
         conference, to discuss their anticipated motion to dismiss the Complaint.

                        Pro se Plaintiff Michael Ramsaroop (“Plaintiff”), a former teacher with DOE 1
         until his termination for incompetency in June 2017, commenced this action alleging that City
         Defendants violated the First and Fourteenth Amendment pursuant to § 1983 (due process), Age
         Discrimination in Employment Act (“ADEA”), New York State Human Rights Law,
         (“NYSHRL”), New York City Human Rights Law (“NYCHRL”), the New York State
         Constitution Article I, § 6, New York Labor Law § 740, New York State Civil Service Law § 75-
         b, and asserts various tort claims including negligence, intentional infliction of emotional
         distress, negligent infliction of emotional distress, and constructive fraud in contract. City
         Defendants respectfully submit that dismissal is warranted in this case on a number of grounds,
         including the following:

         A.        Plaintiff’s § 1983, NYCHRL, NYSHRL, New York Labor Law § 740, New York
                   Civil Service Law 75-b, Tort, and ADEA Claims 2 are Procedurally Barred

                           1) § 1983 Claims

         1
             Prior to his termination, Plaintiff was employed at the Academy of Hospitality and Tourism (“AOHT”).
         2
             ADEA claims as against the individual City Defendant, Principal Miller.
               Plaintiff’s termination followed an Education Law 3020-a hearing and, thereafter,
it was appealed in an Article 75 special proceeding, and ultimately upheld. See Complaint
(“Compl.”) ¶¶ 1, 33, 35. Thus, Plaintiff is foreclosed from several of his claims, such as those
brought under § 1983, and to the extent that they are, arguendo, even sufficiently pleaded here,
under the NYCHRL/NYSHRL, as discussed infra A.3. See Burkybile v. Bd. of Educ., 411 F.3d
306, 308 (2d Cir. 2005) (holding that the employee’s underlying “Section 3020-a hearing is a
quasi-judicial administrative action whose findings are entitled to preclusive effect”) (internal
citation omitted); see also Mohammed v. N.Y.C. Dep’t of Educ., 932 F.Supp.2d 420, 428
(E.D.N.Y. 2013) (holding that plaintiff’s discrimination claims are collaterally estopped due to
factual findings in plaintiff's Section 3020-a hearing and the state court's Article 75 review).

               2) New York Labor Law § 740 and New York Civil Service Law 75-b Claims
                Plaintiff’s claims pursuant to New York Labor Law § 740 and New York Civil
Service Law 75-b are deficient, as they cannot satisfy threshold procedural requirements, and
thus must be dismissed. At the outset, “Section 740 of the New York Labor Law prohibits an
employer from taking ‘any retaliatory personnel action against an employee’ who discloses an
employer's violation of law to a supervisor or a public agency. N.Y. Lab. Law § 740(2). Section
740, however, does not apply to public employers like the defendant [DOE].” See Pincus v.
N.Y.C. Dep't of Educ., No. 16-CV-5253 (AMD) (JO), 2017 U.S. Dist. LEXIS 228834, at *21
(E.D.N.Y. Nov. 30, 2017) (noting, rather, that “[p]ublic employers are covered by New York
Civil Service Law § 75-b”) (citations omitted). Moreover, “[f]or those employees subject to
dismissal or other disciplinary action under a ‘disciplinary procedure contained in a collectively
negotiated agreement,’ the employee may assert the wrongful discipline as a defense in the
course of that disciplinary procedure (for example, at a § 3020-a hearing).” See Seung-Yong Ok
v. New York City Dep't of Educ., 2018 U.S. Dist. LEXIS 77519, *7-8 (E.D.N.Y. May 7, 2018)
(citing § 75-b(3)(a)) (emphasis added). Indeed, “even if the § 3020-a hearing does not resolve the
entire case, it may well narrow the issues because findings from a § 3020-a hearing are entitled
to preclusive effect.” Seung-Yong, 2018 U.S. Dist. LEXIS 77519 at *8-9 (citing Burkybile 411
F.3d at 311).

               3) NYCHRL, NYSHRL, New York Labor Law § 740, and Tort Claims
                Upon information and belief, Plaintiff has failed to file a notice of claim, which
imperils his NYCHRL, NYSHRL, New York Labor Law § 740, and tort claims. Indeed, Plaintiff
has not affirmatively pleaded in his Complaint that he filed the requisite notice of claim. See
generally Compl. “New York Education Law § 3813 requires a plaintiff to file a notice of claim
prior to initiating a lawsuit against a school, school district, board of education, or education
officer.” Collins v. City of New York, 156 F. Supp. 3d 448, 460 (S.D.N.Y. 2016). A plaintiff’s
“failure to plead compliance with § 3813(1)’s requirements is a fatal defect mandating dismissal
of the action.” See Elgalad v. New York City Dep’t of Educ., No. 17-CV-4849 (VSB), 2018 U.S.
Dist. LEXIS 162838, at *11 (S.D.N.Y. Sept. 24, 2018).

               Likewise, Plaintiff’s NYCHRL and NYSHRL claims against the individually
named Defendant fail. “To make out a claim against an individual defendant under the SHRL or
the CHRL, a plaintiff must either show direct, personal involvement in discriminatory conduct,
or that the defendant ‘aided and abetted’ the discrimination or retaliation at issue, i.e., that the

                                                 2
defendant ‘encouraged, condoned or approved’ it.” Zambrano-Lamhaouhi v. N.Y.C. Bd. of
Educ., 866 F.Supp. 2d 147, 162- 63 (E.D.N.Y. 2011) (internal citations omitted). A pleading
that is “entirely devoid of any allegations of…personal involvement” is “fatally defective on its
face.” See Alfaro Motors, Inc. v. Ward, 814 F.2d 883, 886 (2d Cir. 1987) (internal quotations
omitted); see also Frith v. City of N.Y., 203 F. Supp. 3d 386, 389 (S.D.N.Y. 2016) (noting that
“[a]complaint alleging a civil rights violation pursuant to 42 U.S.C. § 1983 must contain specific
factual allegations demonstrating a deprivation of a constitutional right, or it will be dismissed)
(citing Alfaro, 814 F.2d at 887). The Complaint falls well short of sufficiently alleging that
individually named Defendant Miller was personally involved in any alleged discrimination
based on Plaintiff’s age. Indeed, the Complaint describes Miller as “a person who was unknown
to Plaintiff and who charged him while he was on a Sabbatical, and solely because of malice and
bad faith.” See Compl. ¶ 3. Accordingly, all state claims should be dismissed.

               4) ADEA Claims, as Against the Individual City Defendant
              It is well established that there is no individual liability under the ADEA. See
Shanahan v. New York, No. 10-CV-0742, 2011 U.S. Dist. LEXIS 6384 at *11 (S.D.N.Y. Jan. 24,
2011). As such, Plaintiff’s ADEA claims against the individually named Defendant, Miller, must
be dismissed.

B.     The Complaint Fails to State a Claim
               Finally, even if, arguendo, these claims were not procedurally infirm, the
Complaint utterly fails to state a claim. Plaintiff’s allegations of age discrimination must be
dismissed because the Complaint is devoid of allegations demonstrating that the City Defendants
were motivated by discriminatory animus, and it fails to allege circumstances that give rise to an
inference of discrimination. See Littlejohn v. City of New York, 795 F.3d 297, 311 (2d Cir.
2015); see also Moore v. Verizon, No. 13-CV-6467 (RJS), 2016 U.S. Dist. LEXIS 16201 at *22
(S.D.N.Y. Feb. 5, 2016). Further, Plaintiff’s generalized complaints of issues in the workplace
are not protected activity under the ADEA, NYSHRL, or NYCHRL. See Garcia v. College of
Staten Island, No. 11-CV-2252 (KAM)(LB), 2012 U.S. Dist. LEXIS 128485, at *25 – 27
(E.D.N.Y. Jul. 31, 2012) (citing Krasner v. HSH Nordbank AG, 680 F.Supp. 2d 502, 521-23
(S.D.N.Y. 2010)) (dismissing Title VII retaliation claims as Plaintiff’s complaints of workplace
violence were unrelated to any protected characteristic).

               Accordingly, the Complaint should be dismissed with prejudice in its entirety.
City Defendants respectfully request a pre-motion conference be held on a date and time
available and convenient to the Court to discuss their proposed motion to dismiss as outlined
above. Further, with City Defendants’ anticipated motion, and given its fully-dispositive
grounds, a stay of discovery is respectfully requested pending resolution of the motion. See In re
Currency Conversion Fee Antitrust Litig., 2002 U.S. Dist. LEXIS 974 (S.D.N.Y. 2002). Thank
you for your consideration of this request.

                                                            Respectfully Submitted,
                                                                   /s/
                                                            Morgan Webber-Ottey
                                                            Assistant Corporation Counsel

                                                3
cc:   Michael Ramsaroop (via ECF)
      Pro Se Plaintiff

      Ariana Antoinette Donnellan (via ECF)
      Attorney for UFT

      Chumi Rachel Diamond (via ECF)
      Attorney for UFT




                                              4
